PER CURIAM: *
The Federal Public Defender appointed to represent Jorge Ortiz-Esquivel has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 *818L.Ed.2d 493 (1967). Ortiz-Esquivel has filed a response. Our independent review of the record, counsel’s brief, and Ortiz-Esquivel’s response discloses no nonfrivo-lous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Ortiz-Esquivel’s motion for the appointment of counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.